_____________

                                   No. 96-2295NE
                                   _____________

Rosee Torres; Elisa R. Torres,      *
                                    *
                 Appellants,        *
                                    *
      v.                            *   Appeal from the United States
                                    *   District Court for the District
School District No. 2 of            *   of Nebraska.
Madison County, Nebraska,           *
commonly known as the Norfolk       *           [UNPUBLISHED]
School District, a political        *
subdivision of the State of         *
Nebraska; Daniel D. Jewell,         *
                                    *
                 Appellees.         *
                              _____________

                         Submitted:      February 10, 1997

                              Filed: February 21, 1997
                                    _____________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                              _____________


PER CURIAM.


     Rosee Torres and Elisa R. Torres appeal the district court's adverse
grant of summary judgment in their lawsuit over competing claims to real
estate in Madison County, Nebraska.        We review a grant of summary judgment
under a well-established standard.         We also review de novo questions of
state law.    Having considered the record and the parties' briefs, we are
satisfied the district court correctly applied Nebraska law and the record
supports     the   district    court's   ruling.    We   also    conclude   that   a
comprehensive opinion would lack precedential value.            We thus affirm the
district court without further discussion.         See 8th Cir. R. 47B.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-